Opinion by
Judge Barbieri,
John Babirad, Jr., Claimant in this Workmen’s Compensation case, appeals here from an order of .the Workmen’s Compensation Appeal Board (Board) which reversed an award by the referee .on the ground that the medical testimony was insufficient to support an award.
Claimant, having had back complaints prior to October 3,1978, tripped over ,a cord and fell while carrying two half bags of cement, suffering injuries to his left wrist and lower back. He was assisted by a fellow worker and taken from the mine where an ambulance was waiting for him which took him ¡to the Cofcesburg Clinic where he was seen by the company doctor. The next day he was admitted to the Washington Hospital, where he indicated that he “tripped on a cord-fellyester day-bur,t mouth-wrist & back.” Also, “He fell yesterday. To-day he had trouble getting out of bed due to pain in the middle of his low back. Pain sometimes radiates to the right flank area. ’ ’ Claimant has not returned to work, and he has continued under medical care, including that provided by his employer and Dr. Selim El-Attraohe, an orthopedic ¡surgeon. Under Dr. El-Attraohe ’¡s care, Claimant was admitted to the Erick Community Hospital where extensive studies were carried out. The -doctor felt that Claimant could return to light work as of July 10,1979. The referee found that he was totally disabled from October 3, 1978 to and .including July 9, 1979, and that he was partially disabled from July 10, 1979 to ,amd including August 1, 1979. He warded compensation for total and partial disability pursuant to these findings. He found, also, that all disability, except the injury to Claimant’s lower back, had cleared before April 3, *2981979, and that all of Claimant’s disability ¡due to the injuries he ¡sustained on October 3, 1978 had terminated as of August 2,1979, ¡and accordingly .entered an appropriate award ¡of benefits, including an order for medical expenses.
The Board, in reaching its decision to reverse the referee, quoted the following testimony of Dr. El-Attrache : “ I did not ¡separate between these two accidents. I presumed ¡that this was a work related injury, whether it was the ¡slate or the cord tripping.... In the coal mine I was under ¡the impression that the ¡only accident that happened to him causing him his back pain .was the October 2,197'8 [accidentj.”1
Our study of the record indicates that there were many more .statements .which ¡add .support to the referee’s finding that the Claimant’s low ¡back ¡complaint “arose ¡in the course of, and was related to, his ¡employment as a floater with employer.”2 For example, his ¡back complaints began with the fall, at which time *299he stated: “I couldn’t move my back. ...” Employer’s counsel at one point, 'in approving admission of medical bills .stated: “With respect to the October 3 treatment, because this is treatment given for a work-related injury, there is no charge to the Claimant....” (Emphasis added.) Again, ¡there is in the record a statement from Dr. El-Attrache which was not objected to, in .which Dr. El-Attrache stated:
This patient was injured in the course of his employment on October 2, 1978. 'The following diagnoses are found:
(1) .Sprain of the Lumbar-Sacral ,spine
(2) Right sciatic radiculitis
The patient has objective symptoms of decreased ankle reflexion on the right, with no atrophy of the muscles or motor function loss.
This patient has not been working since October 2, 1978 because of residual ¡subjective discomfort in the lumbar-sacral spine.
Although we believe ¡that the referee had adequate medical support for his finding of causal relationship, nevertheless, we believe ¡that the 'circumstances of Claimant’s injury, including medical attention as well as other circumstances noted above will supply adequate .proof of causal .relationship even if .the medical testimony is not quite as unequivocal as would be required in other cases containing less support for such a finding. Morgan v. Giant Markets, Inc., 483 Pa. 421, 397 A.2d 415 (1979). As we stated in Sacks v. Workmen’s Compensation Appeal Board, 43 Pa. Commonwealth Ct. 259, 402 A.2d 293 (1979): “Where, however, a claimant’s disability is immediately and directly the result of a work incident, the fact finder is not required to depend upon medical testimony to find the causal connection. Id. at 261, 402 A.2d at 294; see also Halaski v. Hilton Hotel, 487 Pa. 313, 409 A.2d 367 (1979); Hills Department Store v. Workmen’s Com*300pensation Appeal Board, 73 Pa. Commonwealth. Ct. 82, 457 A.2d 226 (1983); Greene County Memorial Hospital v. Workmen’s Compensation Appeal Board, 61 Pa. Commonwealth Ct. 82, 432 A.2d 1166 (1981); Workmen’s Compensation Appeal Board v. Bethlehem Mines Corporation, 22 Pa. Commonwealth Ct. 437, 349 A.2d 529 (1975).
Accordingly, we shall reverse.
Order
Now, December 30, 1983, the order of the Workmen’s Compensation Appeal Board at No. A-78593, dated September 23,1982, is reversed ,and the order of the referee dated January 10,1980 is reinstated.

 This quotation, deemed crucial in the Board’s view, was from cross-examination of Dr. El-Attrache as to whether he was ¡aware ¡of a prior hack injury. There is no statement of Dr. El-Attrache .from which it could be inferred that the prior injury ¡had anything to do with the condition for which he treated Claimant .and which he attributed to the injury of October 3, 1978. Although Dr. El-Attrache indicated in his testimony ¡that the date of injury was October 2, 1978, the record clearly shows that ¡the date of injury was October 3, 1978.


 This Court has stated that “[wjhether a physician’s testimony constitutes unequivocal evidence of work-relatedness is a matter to be determined from the entirety of the physician’s testimony[,]” Combustion Engineering v. Workmen’s Compensation Appeal Board (Karnack), 68 Pa. Commonwealth Ct. 403, 406, 449 A.2d 786, 787 (1982), and that, although some opinion language may be equivocal the requirement for positive testimony as to causal relationship will be met if the testimony “when read in its entirety ... is unequivocal.” Bethlehem Steel Corp. v. Workmen’s Compensation Appeal Board, 66 Pa. Commonwealth Ct. 579, 581-82, 445 A.2d 843, 845 (1982).